Title: John Adams to Abigail Adams 2d, 30 March 1777
From: Adams, John
To: Adams, Abigail (daughter of JA and AA)


     
      Philadelphia March 30 1777 Sunday
     
     I have been this Afternoon, to a Place of Worship, which I never attended before. It is the Church of the Scotch Seceeders. They have a tolerable Building, but not yet finished. The Congregation is not large, and the People are not very genteel.
     The Clergyman, who officiates here, is a Mr. Marshall, a Native of Scotland, whose Speech is yet thick and broad, altho he has officiated in this Place near Ten Years.
     By his Prayer and several Passages in his sermon, he appears to be a warm American from whence I conclude, that the most of his Congregation are so too, because I generally suppose that the Minister will in a short time bring his People to his Way of thinking, or they will bring him, to theirs—or else there will be a Seperation.
     The Grounds and Reasons, of the Secession of this Society from the other Presbyterian Churches, I know not, but intend to enquire.
     After service, the Minister read a long Paper, which he called an Act of the Presbytery of Pensilvania, appointing a Fast, which is to be kept next Thursday. It is as orthodox in Politicks, as it is pious, and zealous in point of Religion.
    